Citation Nr: 9924338	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  91-49 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to May 1969.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

Initially this claim included the issue listed on the first 
page of this decision, as well as several service connection 
issues.  In February 1994, the Board remanded the veteran's 
claim to the RO for additional development.  In an October 
1995 decision, the Board found that no new and material 
evidence had been submitted to reopen the claims of 
entitlement to service connection for malaria, a skin 
disability, headaches, and multiple joint pain including 
arthritis.  The Board further found that that claims of 
entitlement to service connection for yellow fever, a low 
back disability, residual of shell fragment wounds, and 
residuals of exposure to Agent Orange were not well grounded 
and the claims were denied.  The Board will not address those 
issues further.  In October 1995, the Board remanded the 
increased rating issue to the RO for additional development.  
The case has been returned from the RO and is ready for 
further review. 


REMAND

The veteran seeks an increased evaluation for his service-
connected post traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.  The record shows that the 
veteran was last examined by a VA for PTSD in February 1996.  
The examiner stated at that time that the veteran's social 
and industrial impairment needed to be evaluated in a 
different setting than the current evaluation.  

In a report of a transcript dated in May 1998, from Jeffrey 
F. Heider, Ph.D. to a disability examiner, it was stated that 
he had seen the veteran in outpatient psychotherapy for nine 
years.  He discussed the veteran's symptoms and opined that 
the veteran's contact with reality seemed to have become more 
tenuous in recent years.  It was stated that the veteran had 
PTSD and symptoms which would suggest the presence of 
schizotypal personality disorder.  It was opined that the 
veteran had significant impairment in social and vocational 
areas.  

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim. 38 U.S.C.A. § 
5107(a) (West 1991).  That duty includes obtaining medical 
records when deemed necessary.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). This duty also includes obtaining VA 
examinations when deemed necessary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:

1. The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected PTSD recently.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran, which are not 
currently of record.

2.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination to be conducted 
by a board certified psychiatrist, if 
available, to determine the current 
severity of his service-connected PTSD.  
All indicated tests and studies, 
including appropriate psychological 
studies, are to be conducted, and all 
findings should be reported in detail. 
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  Based on his/her review of the 
case, it is requested that the examiner 
provide a full multiaxial evaluation, 
including a score on the GAF scale on 
Axis V with an explanation on the score's 
meaning.  In addition, it is requested 
that the examiner offer an opinion as to 
degree of social and industrial 
inadaptability caused by the service-
connected PTSD.  A complete rationale for 
all opinions and conclusions expressed 
should be given.

3. Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

4.  Thereafter, the RO should undertake 
any other indicated development, review 
all evidence of record, and readjudicate 
the issue of entitlement to an increased 
evaluation for the veteran's service-
connected PTSD, considering both the old 
and new criteria for rating PTSD, and 
applying the most favorable.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The 
RO should explain to the veteran which 
criteria were used in rating the 
disability.  


If the benefit sought on appeal is not granted to the 
satisfaction of the veteran, a Supplemental Statement of the 
Case should be issued, which contains all pertinent laws and 
regulations, and the veteran and his representative provided 
an opportunity to respond.  Thereafter, the case should be 
returned to the Board for further consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



